           Case 3:19-cv-05711-EMC Document 65 Filed 10/15/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10                                                         Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
11    INC., individually and on behalf of all others       JOINT CASE MANAGEMENT
      similarly situated,                                  STATEMENT
12
                            Plaintiff,
13
      v.
14
      TOTAL MERCHANT SERVICES, LLC, a
15    Delaware limited liability company,

16                          Defendant.

17

18          Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”) and Defendant Total
19   Merchant Services, LLC (“Defendant” or “TMS”) (collectively Plaintiff and Defendant are
20   referred to as the “Parties”) submit this Joint Case Management Statement in accordance with the
21   Court’s September 25, 2020 Order (dkt. 63).
22   1.     Settlement
23          On October 13, 2020, the Parties participated in a second mediation session overseen by
24   the Hon. Edward A. Infante (Ret.) of JAMS. Following several hours of negotiations, the parties
25   were unable to reach an agreement and, thus, the matter continues in this Court.
26   2.     Discovery Status
27          Plaintiff’s Statement: At the close of the first mediation session Defendant asked to
28
                                                       1
          Case 3:19-cv-05711-EMC Document 65 Filed 10/15/20 Page 2 of 7




 1   continue several depositions. Now that the mediation has concluded without success Plaintiff is
 2   currently working to finalize the re-scheduling of those depositions, including the Rule 30(b)(6)
 3   examination of TMS and the depositions of Triumph Merchant Solutions, LLC, and Christopher
 4   Judy. These depositions are being scheduled to occur over the next 60 days. Plaintiff also served a
 5   subpoena on PoundTeam Incorporated (“PoundTeam”) and is working to enforce it.
 6          Additionally, Plaintiff is engaging experts related to class certification. Experts may be
 7   needed in this case to analyze data received from Triumph and other parties to determine which
 8   calls were placed to cellphones as opposed to landline telephone numbers as well as to testify
 9   regarding the dialing equipment that was used to make the calls. In light of the remaining
10   discovery that needs to be completed, Plaintiff requests that the Court set an expert disclosure
11   deadline of December 22, 2020, which reflects a date two-months prior to the completion of all
12   discovery.
13          The Court should decline TMS’ invitation to declare the expert disclosure deadline passed.
14   On January 14, 2020, the Court entered its initial scheduling order, setting an expert disclosure
15   deadline of June 25, 2020 and a discovery cut-off of August 28, 2020. (Dkt. 37.) On June 26,
16   2020, the Court extended the discovery cut-off to November 27, 2020, but did not address the
17   expert disclosure deadline. (See Dkt. 50.) On September 15, 2020, the Court further extended the
18   discovery cut-off date to February 26, 2021. (See Dkt. 59.) Though the expert disclosure deadline
19   was not addressed in either the June 26, 2020 or the February 26, 2021 Orders, the Court should
20   find that the expert disclosure deadline should be extended in lock-step with the discovery cut-off
21   extensions. It was originally set two-months before the cut-off date, and it should be extended as
22   the cut-off date is extended.
23          Plaintiff also opposes Defendant’s Motion to Stay. As will be explained more fully in
24   Plaintiff’s forthcoming Response in Opposition, such a stay would be unfairly prejudicial to
25   Plaintiff. The Facebook case is set for the October 2020 Term, which won’t end until June 2021.
26   Thus, staying the case pending the Supreme Court’s ruling in Facebook could mean that the case
27   will be stayed for approximately eight (8) months. No matter what the Supreme Court does in
28
                                                      2
           Case 3:19-cv-05711-EMC Document 65 Filed 10/15/20 Page 3 of 7




 1   Facebook, the Parties will still be required to complete the discovery regarding the dialing
 2   equipment at issue in this case. That is, even if the definition of an ATDS is somehow changed by
 3   the Supreme Court, there will still be a factual dispute regarding whether the equipment at issue
 4   satisfies the hypothetical new definition. Thus, discovery issues will not be mooted and resources
 5   will not ultimately be spared no matter what the Supreme Court decides in Facebook—
 6   considerations of judicial economy therefore do not favor a stay.
 7          Moreover, though it is difficult to predict what the Supreme Court will do in the Facebook
 8   case, the AAPC decision stated “[t]he continuing robocall restriction proscribes tens of millions of
 9   would-be robocalls that would otherwise occur every day. Congress’s continuing broad
10   prohibition of robocalls amply demonstrates Congress’s continuing interest in consumer privacy.”
11   AAPC, 2020 WL 3633780, at *7. Thus, it is difficult to imagine that the Supreme Court will turn
12   around in the very next term, reject the Ninth Circuit’s ATDS analysis, and reach a conclusion
13   that guts the ATDS restriction by narrowing the ATDS definition. There is simply no reason to
14   stay this case pending Facebook.
15

16          Defendant’s Statement: Because TMS was provided additional third-party discovery
17   during the first mediation overseen by the Hon. Edward A. Infante (Ret.), the parties adjourned to
18   October 13, 2020. In so doing, the parties agreed not to schedule certain depositions that were
19   noticed, but not yet confirmed. On October 13, 2020, the parties attended a second mediation
20   session. The parties were unable to reach a resolution.
21          As set forth more fully set forth in its Motion to Stay (Dkt. No. 64), TMS believes the
22   Court should exercise its inherent power and stay this action pending the United States Supreme
23   Court’s anticipated decision in Facebook, Inc. v. Duguid, Case No. 19-511 that directly impacts
24   the central issue of this case: whether Plaintiff and members of the putative class were called by
25   TMS via an “Automatic Telephone Dialing System” (“ATDS”) under the Telephone Consumer
26   Protection Act, 47 U.S.C. § 227. Particularly in light of the resources that would otherwise be
27   expended in light of the significant discovery that remains in this action as set forth in Plaintiff’s
28
                                                        3
           Case 3:19-cv-05711-EMC Document 65 Filed 10/15/20 Page 4 of 7




 1   position statement—discovery that may soon be rendered moot or, at bottom, greatly narrowed..
 2   Indeed, Plaintiff takes the illogical position that the parties should expend resources now and
 3   engage in discovery concerning what Plaintiff describes to be a “hypothetical new definition” of
 4   an ATDS that may result from a decision in Duguid II. But this is precisely the point—the parties
 5   and the Court, whom Plaintiff neglects to even mention, should conserve their resources for a
 6   limited duration in order to permit the Supreme Court to dispense of “hypotheticals” and provide
 7   clarity on an issue central to this case.
 8           Should the Court deny the Motion to Stay filed by TMS, TMS (1) anticipates, at a
 9   minimum, the need to depose Plaintiff, Christopher Judy, and a Rule 30(b)(6) witness of Triumph
10   Merchant Solutions, LLC, and (2) intends to engage in motion practice to limit the scope of the
11   subpoena issued by Plaintiff to PoundTeam, if such action proves necessary following conferral
12   efforts.1 TMS would also need to attend the inspection of PoundTeam’s property as sought by
13   Plaintiff and, depending on PoundTeam’s response to the subpoena issued by Plaintiff, TMS may
14   also need to depose, at a minimum, a Rule 30(b)(6) witness of PoundTeam.
15           As it relates to Plaintiff’s statement that it is just now “engaging experts,” that expense
16   should not and need not be incurred both due to the rationale set forth in the Motion to Stay as
17   well as the fact the deadline for expert disclosure has already passed. See Joint Scheduling Order
18   (Dkt. No. 37). It was June 25, 2020. See id. While the Court extended certain deadlines in this
19   case on two (2) previous occasions, including “all remaining discovery deadlines” as sought by
20   Plaintiff (Dkt. No. 57), it did not extend the expert deadline. See Amended Scheduling Order
21   (Dkt. No. 50) and Order Granting Motion for Extension of all Remaining Discovery Deadlines
22

23   1
       The subpoena issued to PoundTeam seeks irrelevant documents and information relating to
24   Plaintiff’s DNC claim. Plaintiff is a business. As such, it lacks standing to pursue a DNC claim
     which deprives this Court of subject matter jurisdiction over such claim. See, e.g. In re Rules and
25   Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014
     at ⁋ 37 (2003) (“The national do-not-call rules will also not prohibit calls to businesses”); In re
26   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 20 FCC
     Rcd. 3788, ⁋ 14 (2005) (“To the extent that some business numbers have been inadvertently
27
     registered on the national registry, calls made to such numbers will not be considered violations
28   of our rules”).
                                                        4
          Case 3:19-cv-05711-EMC Document 65 Filed 10/15/20 Page 5 of 7




 1   (Dkt. No. 59). Nor did Plaintiff seek such an extension. TMS reserves argument on this issue
 2   pending any motion Plaintiff may seek to file in an attempt to belatedly extend the expert
 3   disclosure deadline as the arguments raised by Plaintiff herein do not establish the requisite good
 4   cause necessary to extend a missed deadline to even merit this Court’s consideration in the first
 5   instance. See Greenlight Systems, LLC v. Breckenfelder, No. 19-cv-06658-EMC, 2020 WL
 6   5910067, at *5 (N.D. Cal. Oct. 6, 2020) (denying request to extend case management dates where
 7   “no reason for [such] request” was offered, “let alone any evidence that they have been diligently
 8   pursuing their rights in this lawsuit. No good cause has been shown.”).
 9

10

11    Dated: 10/15/2020                  /s/ Patrick H. Peluso
                                         Counsel for Plaintiff
12
                                         Richard T. Drury (SBN: 163559)
13                                       Rebecca Davis (SBN 271662)
14                                       Lozeau Drury LLP
                                         410 12th Street, Suite 250
15                                       Oakland, CA 94607
                                         Tel: 510-836-4200
16                                       Richard@lozeaudrury.com
                                         Rebecca@lozeaudrury.com
17

18                                       Steven L. Woodrow (pro hac vice)
                                         Patrick H. Peluso (pro hac vice)
19                                       Taylor T. Smith (pro hac vice)
                                         Woodrow & Peluso, LLC
20                                       3900 East Mexico Ave., Suite 300
                                         Denver, Colorado 90210
21                                       Tel: 720-213-0675
22                                       swoodrow@woodrwopeluso.com
                                         ppeluso@woodrowpeluso.com
23                                       tsmith@woodrowpeluso.com

24

25

26    Dated: 10/15/2020                  /s/ Lawren A. Zann
                                         Counsel for Defendant
27
                                         Beth-Ann E. Krimsky (pro hac vice admission)
28
                                                      5
         Case 3:19-cv-05711-EMC Document 65 Filed 10/15/20 Page 6 of 7




                                       Lawren A. Zann (pro hac vice admission)
 1
                                       GREENSPOON MARDER LLP
 2                                     200 East Broward Blvd., Suite 1800
                                       Fort Lauderdale, FL 33301
 3                                     Tel: 954.527.2427
                                       Fax: 954.333.4027
 4                                     beth-ann.krimsky@gmlaw.com
 5                                     lawren.zann@gmlaw.com

 6

 7

 8

 9

10

11
                                  SIGNATURE CERTIFICATION
12
            Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies
13   and Procedures Manual, I hereby certify that the content of this document is acceptable to
     counsel for Defendant and that I have obtained authorization to affix his or her electronic
14
     signature to this document.
15

16                                                By:     s/ Patrick H. Peluso
                                                         Patrick H. Peluso
17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
             Case 3:19-cv-05711-EMC Document 65 Filed 10/15/20 Page 7 of 7




 1                                     CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that a true and correct copy of the above papers was
 3   served upon counsel of record by filing such papers via the Court’s ECF system on October 15,
 4   2020.
 5
                                                   /s/ Patrick H. Peluso
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
